76636: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-40075: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76636


Short Caption:PATUSH VS. LAS VEGAS BISTRO, LLC C/W 76062Court:Supreme Court


Consolidated:76062*, 76636Related Case(s):76062


Lower Court Case(s):Clark Co. - Eighth Judicial District - A771491Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAntonette PatushJames P. Kemp
							(Kemp & Kemp)
						


RespondentLas Vegas Bistro, LLCDeanna L. Forbush
							(Clark Hill PLC)
						Jeremy J. Thompson
							(Clark Hill PLC)
						





Docket Entries


DateTypeDescriptionPending?Document


08/09/2018Filing FeeFiling Fee due for Appeal.


08/09/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-30562




08/09/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-30564




08/09/2018Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.18-30567




08/10/2018Filing FeeE-Payment $250.00 from James P. Kemp


08/10/2018Notice of Appeal DocumentsFiled Case Appeal Statement.18-30815




08/13/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-30982




08/14/2018Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief.18-31288




08/20/2018Transcript RequestFiled Appellant's Certificate That No Transcript is Being Requested.18-32055




08/20/2018Docketing StatementFiled Docketing Statement Civil Appeals.18-32056




08/28/2018Docketing StatementFiled Respondent's Response to Docketing Statement.18-33593




12/05/2018Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Opening Brief and Appendix due: December 26, 2018. (SC)18-907087




12/26/2018BriefFiled Appellant's Opening Brief. (SC)18-910364




12/26/2018AppendixFiled Appellant's Appendix Volume 1. (SC)18-910365




12/28/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: February 8, 2019. (SC).18-910776




02/11/2019BriefFiled Respondent's Answering Brief. (SC)19-06224




02/11/2019AppendixFiled Respondent's Appendix - Volume 1. (SC)19-06228




03/07/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: March 27, 2019. (SC).19-10355




03/27/2019BriefFiled Appellant's Reply Brief. (SC)19-13660




03/27/2019AppendixFiled Appellant's Reply Appendix Volume 1. (SC)19-13661




03/28/2019Case Status UpdateBriefing Completed/To Screening. (SC)


09/26/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Before the Court En Banc. Author: Stiglich, J. Majority: Stiglich/Gibbons/Pickering/Hardesty/Parraguirre/Cadish/Silver.  135 Nev. Adv. Opn. No. 46. EN BANC. Nos. 76062/76636. (SC)19-40075




10/21/2019RemittiturIssued Remittitur.  Nos. 76062/76636.  (SC)19-43490




10/21/2019Case Status UpdateRemittitur Issued/Case Closed.  Nos.76062/76636.  (SC)


11/08/2019RemittiturFiled Remittitur. Received by District Court Clerk on October 29, 2019. Nos. 76062/76636. (SC)19-43490





Combined Case View